Citation Nr: 1011203	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of 
entitlement to service connection for post operative 
residuals partial excision astrocytic hamartoma with tuberous 
sclerosis, hydrocephalus, and seizure disorder to include 
claims for eye tumors and kidney lesions with chronic renal 
failure.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A transcript of the hearing is of 
record.  

As a preliminary matter, the Board notes that the issue 
listed on the title page of this decision, was initially 
considered by the RO in a July 1981 rating decision.  In that 
decision, the RO denied the Veteran's service connection 
claim.  The Veteran submitted a notice of disagreement with 
that decision.  However, he did not file a substantive 
appeal, following a September 1981 statement of the case 
(SOC).  He appears to allege, at his August 2009 BVA hearing, 
that he did not receive the September 1981 SOC.

Nothing in the record, such as mail returned as 
undeliverable, suggests the Veteran did not receive the 
September 1981 SOC.  The Court has held that in the absence 
of clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)). 

A statement by a claimant, standing alone, is not sufficient 
to rebut the presumption of regularity in RO operations.  YT, 
9 Vet. App. at 199.  The Veteran's allegations that he was 
not notified of the September 1981 SOC do not establish that 
there was an irregularity in the administrative process that 
would have prevented him from appealing the decision.  
Accordingly, the July 1981 rating decision is final.  38 
U.S.C.A. § 7105.  As such, the issue on appeal is correctly 
defined as set forth on the title page of this decision.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for tuberous 
sclerosis, craniotomy in July 1981; the Veteran filed a 
notice of disagreement and a statement of the case was 
issued, however, the Veteran did not file a substantive 
appeal.

2.  In June 2006, the Veteran filed a request to reopen his 
claim of service connection for tuberous sclerosis, 
craniotomy.

3.  The evidence received since the July 1981 RO decision, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim for post operative residuals partial 
excision astrocytic hamartoma with tuberous sclerosis, 
hydrocephalus, and seizure disorder to include claims for eye 
tumors and kidney lesions with chronic renal failure. 


CONCLUSIONS OF LAW

1.  The July 1981 rating decision, which denied the Veteran's 
claim of entitlement to service connection for tuberous 
sclerosis, craniotomy is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

2.  The evidence received subsequent to the July 1981 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for post 
operative residuals partial excision astrocytic hamartoma 
with tuberous sclerosis, hydrocephalus, and seizure disorder 
to include claims for eye tumors and kidney lesions with 
chronic renal failure, have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran initially filed a claim of 
entitlement to service connection for tuberous sclerosis, 
craniotomy in July 1981.  The claim was denied on the basis 
that the disorder was shown to have preexisted service and to 
not have been aggravated by service.  The RO's July 1981 
decision is the last final denial for this disorder on any 
basis.  The evidence of record at the time of the July 1981 
RO decision included service treatment records.  

The Veteran filed a claim of entitlement to service 
connection for post operative residuals partial excision 
astrocytic hamartoma with tuberous sclerosis, hydrocephalus, 
and seizure disorder to include claims for eye tumors and 
kidney lesions with chronic renal failure in June 2006.  In 
October 2006, the RO denied the claim on the basis that no 
new and material evidence had been submitted.  He appealed.  

The evidence added to the record since the July 1981 RO 
decision, includes private treatment records, Social Security 
Administration (SSA) records, VA treatment records, and 
testimony provided at an August 2009 BVA hearing.  While new, 
this evidence is not material, as it does not address the 
critical inquiry, i.e. whether the Veteran's preexisting 
tuberous sclerosis was aggravated by active duty service. 
Therefore, this evidence does not support a claim to reopen.

As mentioned above, the Veteran's original claim had been 
denied because it was determined that his tuberous sclerosis 
preexisted service and was not aggravated by service.  
Therefore, the recently submitted treatment reports (private, 
SSA, and VA) showing present disability do not provide a 
basis for substantiating the claim.  Records showing 
treatment years after service which do not link the post-
service disorder to service in any way are not considered new 
and material evidence.  See Cox v. Brown, 5 Vet. App. 95 
(1993).  The evidence provided does not establish that the 
Veteran's disorder did not preexist service or was aggravated 
by service. 

With respect to the Veteran and his mother's testimony, at 
the August 2009 BVA Hearing, even if new, such lay assertions 
provide no basis for reopening the claim.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  As indicated above, this claim 
turns on a medical matter.  As the Veteran and his mother are 
laypersons without the appropriate medical training or 
expertise, neither is competent, on the basis of assertions, 
alone, to provide probative (i.e., persuasive) evidence on a 
medical matter such as the onset and etiology of a specific 
disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for post operative residuals partial excision 
astrocytic hamartoma with tuberous sclerosis, hydrocephalus, 
and seizure disorder to include claims for eye tumors and 
kidney lesions with chronic renal failure has not been 
received. As such, the RO's July 1981 decision remains final, 
and the appeal must be denied. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
July 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment and SSA records, 
and the Veteran submitted private treatment records.  
Further, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.

A specific VA medical opinion is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Moreover, the statutory duty to assist the Veteran does not 
arise if the Veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 
542, 546 (1996).  Therefore, a remand for a VA opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for post operative residuals partial excision 
astrocytic hamartoma with tuberous sclerosis, hydrocephalus, 
and seizure disorder to include claims for eye tumors and 
kidney lesions with chronic renal failure is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


